department of the treasury internal_revenue_service washington d c dec tax_exempt_and_government_entities_division uniform issue list seit ep rah legend taxpayer a irab ira annuity c account d financial_institution e financial_institution f financial_institution g amount dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira annuity c which was issued by financial_institution f taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to taxpayer a’s medical_condition taxpayer a suffered from a serious medical_condition that impaired her ability to handle her financial affairs after consulting with her financial advisor on date taxpayer a requested a form to surrender her ira annuity c an ira annuity_contract issued by financial_institution f and held in ira b ira b was maintained by financial_institution e on date financial_institution f transferred the surrender_value of ira annuity c equal to amount to non-ira account d account d was taxpayer a’s checking account maintained by financial_institution g in february of taxpayer a received a form 1099-r for the distribution of amount which alerted her to the fact that the distribution was a taxable_distribution taxpayer a contacted her advisor who assured her that the distribution was not taxable and the form 1099-r was issued in error on further investigation taxpayer a learned that her advisor was incorrect and contacted an attorney to help her rectify the mistake subsequently on date taxpayer a was diagnosed with several other serious illnesses taxpayer a represents that amount has not been used for any other purpose based on the above facts and representations taxpayer a requests a waiver of the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira annuity c sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 effective date all of an individual's iras are aggregated for purposes of applying the one rollover per year limit set forth in sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonabie control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that the failure to complete a rollover of the distribution of amount from ira annuity c was due to taxpayer a’s medical_condition during the 60-day rollover period therefore pursuant to sec_408 of the code the service waives the 60-day rollover period with respect to the distribution of amount from ira annuity c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount to an ira provided ail other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount into an ira will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
